        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 199 Page
                                         05/10/19   Filed: 06/01/2017
                                                        1 of 50 PageID #: 1207




                                 Appx888.051
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 200 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 50 PageID #: 1208




                                 Appx888.052
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 201 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 50 PageID #: 1209




                                 Appx888.053
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 202 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 50 PageID #: 1210




                                 Appx888.054
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 203 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 50 PageID #: 1211




                                 Appx888.055
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 204 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 50 PageID #: 1212




                                 Appx888.056
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 205 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 50 PageID #: 1213




                                 Appx888.057
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 206 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 50 PageID #: 1214




                                 Appx888.058
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-3 FiledPage: 207 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 50 PageID #: 1215




                                 Appx888.059
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 208 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 50 PageID #: 1216




                                   Appx888.060
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 209 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 50 PageID #: 1217




                                   Appx888.061
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 210 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 50 PageID #: 1218




                                   Appx888.062
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 211 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 50 PageID #: 1219




                                   Appx888.063
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 212 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 50 PageID #: 1220




                                   Appx888.064
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 213 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 50 PageID #: 1221




                                   Appx888.065
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 214 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 50 PageID #: 1222




                                   Appx888.066
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 215 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 50 PageID #: 1223




                                   Appx888.067
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 216 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 50 PageID #: 1224




                                   Appx888.068
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 217 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 50 PageID #: 1225




                                   Appx888.069
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 218 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 50 PageID #: 1226




                                   Appx888.070
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 219 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 50 PageID #: 1227




                                   Appx888.071
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 220 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 50 PageID #: 1228




                                   Appx888.072
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 221 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 50 PageID #: 1229




                                   Appx888.073
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 222 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 50 PageID #: 1230




                                   Appx888.074
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 223 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 50 PageID #: 1231




                                   Appx888.075
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 224 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 50 PageID #: 1232




                                   Appx888.076
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 225 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 50 PageID #: 1233




                                   Appx888.077
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 226 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 50 PageID #: 1234




                                   Appx888.078
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 227 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 50 PageID #: 1235




                                   Appx888.079
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 228 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 50 PageID #: 1236




                                   Appx888.080
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 229 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 50 PageID #: 1237




                                   Appx888.081
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 230 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 50 PageID #: 1238




                                   Appx888.082
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 231 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 50 PageID #: 1239




                                   Appx888.083
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 232 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 50 PageID #: 1240




                                   Appx888.084
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 233 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 50 PageID #: 1241




                                   Appx888.085
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 234 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 50 PageID #: 1242




                                   Appx888.086
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 235 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 50 PageID #: 1243




                                   Appx888.087
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 236 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 50 PageID #: 1244




                                   Appx888.088
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 237 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 50 PageID #: 1245




                                   Appx888.089
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 238 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 50 PageID #: 1246




                                   Appx888.090
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 239 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 50 PageID #: 1247




                                   Appx888.091
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 240 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 50 PageID #: 1248




                                   Appx888.092
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 241 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 50 PageID #: 1249




                                   Appx888.093
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 242 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 50 PageID #: 1250




                                   Appx888.094
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 243 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 50 PageID #: 1251




                                   Appx888.095
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 244 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 50 PageID #: 1252




                                   Appx888.096
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 245 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 50 PageID #: 1253




                                   Appx888.097
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 246 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 50 PageID #: 1254




                                   Appx888.098
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 247 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 50 PageID #: 1255




                                   Appx888.099
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-3  Filed Page: 248 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 50 PageID #: 1256




                                   Appx888.100
